Case 2:18-cv-08999-JLS-DFM Document 61 Filed 12/05/18 Page 1 of 2 Page ID #:1628



  1   SCOTT A. KRONLAND (SBN 171693)
      JEFFREY B. DEMAIN (SBN 126715)
  2   REBECCA MORYL LEE (SBN 305119)
  3   Altshuler Berzon LLP
      177 Post Street, Suite 300
  4   San Francisco, CA 94108
  5   Telephone: (415) 421-7151
      Facsimile: (415) 362-8064
  6   E-mail: skronland@altber.com
  7            jdemain@altber.com
               rlee@altber.com
  8
  9   Attorneys for the Union Defendants

 10                         UNITED STATES DISTRICT COURT
 11                        CENTRAL DISTRICT OF CALIFORNIA
 12
 13    MICHAEL MARTIN, et al.,                        CASE NO.: 2:18-cv-08999-JLS-DFM

 14                 Plaintiffs,                       UNION DEFENDANTS’ NOTICE
                                                      OF MOTION AND MOTION TO
 15          v.                                       DISMISS FIRST AMENDED
 16                                                   COMPLAINT
       CALIFORNIA TEACHERS
 17    ASSOCIATION, et al.,                           Hearing Date: January 25, 2019
                                                      Hearing Time: 10:30 a.m.
 18                        Defendants.                Location: Courtroom 10A
 19                                                   Judge: The Hon. Josephine L. Staton
 20
 21
 22
 23
 24
 25
 26
 27
 28


        UNION DEFENDANTS’ NOTICE OF MOTION & MOTION TO DISMISS FAC, #2:18-cv-08999-JLS-DFM
Case 2:18-cv-08999-JLS-DFM Document 61 Filed 12/05/18 Page 2 of 2 Page ID #:1629




  1                  UNION DEFENDANTS’ NOTICE OF MOTION
                AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
  2
  3         Please take notice that Defendants Riverside City Teachers Association,
  4   California Teachers Association, and National Education Association (collectively,
  5   “Union Defendants”) will, and hereby do, move for an order dismissing all of the
  6   claims in the First Amended Complaint pursuant to Federal Rule of Civil Procedure
  7   12(b)(1) and 12(b)(6) on the ground that the Court either lacks subject matter
  8   jurisdiction to adjudicate the claim or Plaintiffs have failed to state a viable claim
  9   for relief, except for the portion of “Claim 2” that seeks retrospective relief against
 10   the Union Defendants. The grounds for this motion are more fully set forth in the
 11   accompanying Memorandum of Points and Authorities.
 12         This motion is set for hearing on January 25, 2019 at 10:30 am in Courtroom
 13   10A, 10th Floor, 411 W. Fourth St., Santa Ana before the Honorable Josephine S.
 14   Staton. This motion is based on the accompanying Memorandum of Points and
 15   Authorities, the accompanying Declarations of Scott A. Kronland, Daniel Koen,
 16   Wei Pan, Alec Williams, and Sheri Scott, the complete files and records of this
 17   action, and such other matters as the Court may properly consider in ruling on the
 18   motion.
 19         This motion is made following the conference of counsel pursuant to L.R. 7-3
 20   which took place on November 26, 2018.
 21
 22      Dated: December 5, 2018              Respectfully submitted,
 23
                                              SCOTT A. KRONLAND
 24                                           JEFFREY B. DEMAIN
                                              REBECCA MORYL LEE
 25                                           Altshuler Berzon LLP
 26
 27                                           By:     /s/ Scott A. Kronland
                                                    Scott A. Kronland
 28
                                              Attorneys for the Union Defendants
                                               1
         UNION DEFENDANTS’ NOTICE OF MOTION & MOTION TO DISMISS FAC, #2:18-cv-08999-JLS-DFM
